DETAILED ACTION
This office action is in response to the application filed November 13, 2020. 
Claims 1-17 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021 was filed after the mailing date of the application on November 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recites the limitation "the block" in these claims.  There is insufficient antecedent basis for this limitation in the claim.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Hu” (US PG Pub 2015/0127814)

Regarding Claim 1, Hu teaches: 
1. A server monitoring method comprising: collecting sensor data record (SDR) of a server cluster,  wherein the server cluster comprises at least one server; (See e.g. server monitoring method of Hu ¶¶8-9 collecting server data in SDR implemented in IPMI format maintained on server 110, Fig. 1, implemented as in e.g. ¶6 in a server with a processor, BIOS, and BMC sub-system)
storing the SDR as a predetermined file format into a specified storage area; , (See e.g. server monitoring method of Hu ¶¶8-9 collecting server data in SDR implemented in IPMI format maintained on server 110, Fig. 1,)
 analyzing the SDR stored in the specified storage area according to a predetermined analysis rule to determine whether the SDR comprise abnormal data; (Hu’s system analyzes the SDRs in comparison with running status information from IPMI rules specified by a user which indicate normal/abnormal running conditions as in e.g. ¶¶9,24, 25)
and outputting warning information of abnormal components corresponding to the abnormal data.  (See output of Warning 130, Fig. 1, 208, Fig. 2, and further in e.g. ¶¶16, 23-25)

Claims 9 and 17 are rejected on the same basis as claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5,7-8,10-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hu” (US PG Pub 2015/0127814) as applied above and further in view of “Huang” (US PG Pub 2013/0283099). 

Regarding Claim 2, Hu teaches the limitations of claim 1 above but does not further teach, while Huang teaches: 
2. The server monitoring method of claim 1, further comprising: obtaining log files generated by baseboard management controllers (BMCs) of the server cluster; (See e.g. Huang S303, Fig. 3, ¶18 describing generating system event log corresponding to tested characteristics in a server system by the BMC)
and determining whether the log files generated by the BMCs comprise one or more abnormal log files, and outputting the one or more abnormal log files.  (See Huang S303-S305, Fig. 3, ¶14 describe generating and outputting SEL files in connection with abnormal state events observed in the server system) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hu and Huang as each is directed to monitoring running conditions in server systems and Huang recognized “ the stability of the server can be determined by examining the SEL.” (¶4). 

Regarding Claim 3, Hu further teaches: 
3. The server monitoring method of claim 2, wherein the abnormal data comprise a first type of abnormal SDR and a second type of abnormal SDR, (See Hu ¶¶24-25 describe multiple different potential abnormal data types based on the specified IPMI rules and can measure or record various considiton as in e.g. ¶22) the first type of abnormal SDR can trigger the BMC to generate the abnormal log file, and the second type of abnormal SDR cannot trigger the BMC to generate the abnormal log file.  (See e.g. Hu ¶¶24-25 describes the generation of event records in response to abnormal states as determined by comparing the SDR and IPMI rules and further teaches comparing these events to the event filer table to determine responsive actions such as sending an SNMP warning based on the match of the even with the contents of the event filter table). 
Regarding Claim 4, Hu further teaches: 4. The server monitoring method of claim 3, further comprising:
and outputting a predetermined prompt message when the one or more abnormal log files do not comprise the log file corresponding to the first type of abnormal SDR.  (See e.g. Hu ¶25 describing outputting the warning message in response to the abnormal state 208, Fig. 2) 
Hu does not teach, but Huang teaches:
determining whether the one or more abnormal log files comprise a log file corresponding to the first type of abnormal SDR; (See Huang S303-S305, Fig. 3, ¶14 describe generating and outputting SEL files in connection with abnormal state events observed in the server system) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hu and Huang as each is directed to monitoring running conditions in server systems and Huang recognized “ the stability of the server can be determined by examining the SEL.” (¶4). 

Regarding Claim 5, Hu does not further teach, but Huang teaches: 
5. The server monitoring method of claim 1, wherein the block of outputting the warning information of abnormal components corresponding to the abnormal data Page 12 of 16comprises: generating abnormal SDR log files based on the abnormal data;  (See e.g. Huang S303, Fig. 3, ¶18 describing generating system event log corresponding to tested characteristics in a server system by the BMC)
and outputting the abnormal SDR log files and the warning information of abnormal components corresponding to the abnormal data.   (See Huang S303-S305, Fig. 3, ¶14 describe generating and outputting SEL files in connection with abnormal state events observed in the server system)
.  In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hu and Huang as each is directed to monitoring running conditions in server systems and Huang recognized “ the stability of the server can be determined by examining the SEL.” (¶4). 

7. The server monitoring method of claim 1, wherein the abnormal components comprise sensors for monitoring components of the server and/or the components of the server, and the warning information comprise abnormal information and time intervals of the abnormal information occurred.  (See e.g. Huang S303, Fig. 3, ¶18 describing generating system event log corresponding to tested characteristics in a server system by the BMC; and see further warning message output of SEL information in 305, in ¶¶14,20). 

Regarding Claim 8, Hu does not teach, but Huang further teaches: 

8. The server monitoring method of claim 1, wherein the block of collecting the SDR of the server cluster comprises: collecting the SDR of the server cluster through a web page accesses a system under test (SUT) associated with the server cluster. (See Huang outputting test results from SUT server to user display over a network in e.g. Fig. 2 and S305 Fig. 3, ¶¶14,20). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hu and Huang as each is directed to monitoring running conditions in server systems and Huang recognized “ the stability of the server can be determined by examining the SEL.” (¶4). 


Clams 10-13, and 15-16 are rejected on the same basis as claims 2-5,and 7-8 respectively above.

Claim(s) 6 and 14 s/are rejected under 35 U.S.C. 103 as being unpatentable over “Hu” (US PG Pub 2015/0127814) as applied above and further in view of “Wu” (US PG Pub 2017/0364818). 

Regarding Claim 6, Hu does not further teach, but Wu teaches: 
6. The server monitoring method of claim 1, further comprising: converting the SDR into an SDR graph and outputting the SDR graph; (See Wu Fig. 6 and 7 teaching display graphs of SDR contents monitored by sensors and updated over time)  and monitoring the SDR to update the  SDR graph. (See Wu Fig. 6 and 7 teaching display graphs of SDR contents monitored by sensors and updated over time) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hu and Wu as each is directed to server monitoring and management and Wu provides “systems for automatic anomaly detection for predictive maintenance.” (¶2). 


Clam 14 is rejected on the same basis as claim 6 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the Attached PTO-892 Form includes additional prior art relevant to applicant’s monitoring and warning systems for sensor networks within server systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/2/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191